DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 2/17/2022 has been entered. Claims 25, 38-47, and 49-53 were amended, claims 1-24, 26-28, 32-37, and 48 were canceled, and claim 54 was new. Thus, claims 25, 29-31, 38-47, and 49-54 are pending in the application. 
Claims 25, 29-31, 38-47, and 49-54 are allowed based on the examiner’s amendments below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theobald Dengler on 5/16/2022.
The application has been amended as follows: 
In claim 25 line 11, the limitation “only evaporate” has been replaced by --evaporate--.
Claim 39 has been replaced with --The device in accordance with claim 38, wherein the at least one status parameter is a temperature and/or a material composition of the gas stream.--
In claim 42 lines 1-3, the limitation “further comprising at least one fastening element for a detachable connection to an anesthesia apparatus.” has been replaced by --further comprising the device being detachably connected to an anesthesia apparatus.--
In claim 44 line 3, the limitation “a data trunk” has been replaced by --a data link--.
In claim 44 line 5, the limitation “the data trunk” has been replaced by --the data link--.
In claim 53 line 10, the limitation “the temperature values detected by the temperature sensor” has been replaced by --temperature values detected by a temperature sensor--.
In claim 53 line 12, the limitation “the saturation partial pressure” has been replaced by --a saturation partial pressure--.
In claim 53 line 13, the limitation “the evaporation” has been replaced by --an evaporation--.
In claim 54 line 4, the limitation “fresh gas” has been replaced by --the fresh gas--.
In claim 54 line 11, the limitation “only a portion” has been replaced by --a portion--.
REASONS FOR ALLOWANCE
Claims 25, 29-31, 38-47, and 49-54 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural
and functional limitations as recited in the claims. Specifically, the prior art does not
disclose a device for dispensing an anesthetic into a gas stream including “a gas inlet configured to receive fresh gas; a heating element receiving fresh gas from said gas inlet; an evaporation chamber receiving the heated fresh gas from said heating element, said evaporation chamber having a tank for liquid anesthetic and having an evaporation area configured to evaporate at least partially the liquid anesthetic; a gas outlet; a controller connected to said heating element to selectively evaporate a partial amount of anesthetic from the anesthetic in said tank, said controller selectively controlling a concentration of anesthetic in the anesthetic enriched gas by actuating said heating element” as recited in claim 25, nor a device including “a gas inlet; a gas source; a gas outlet; a patient 5port; 3an evaporation chamber; a heating element arranged in a flow direction of the gas between the gas inlet and the gas outlet, wherein the heating element is 10arranged upstream of the evaporation chamber in the flow direction of the gas; a controller configured to actuate the heating element such that heat is fed to the gas to be enriched with anesthetic for partial evaporation of the anesthetic located in the evaporation chamber as a first function of one of: a required desired concentration of the anesthetic in the gas after leaving the 15evaporation chamber, or a necessary anesthetic volume flow, or the required desired concentration of the anesthetic in the gas after leaving the evaporation chamber and of the necessary anesthetic volume flow; and as a second function of one of: at least one status parameter of the gas to be enriched with the anesthetic, or the gas at least partially enriched with the anesthetic, or the at least one status parameter of the gas to be enriched with the anesthetic and the gas at least partially enriched with the anesthetic” as recited in claim 38, nor a method for dispensing an anesthetic into a gas stream comprising the steps of “providing an anesthetic dispensing device comprising a gas inlet, a gas outlet, an evaporation chamber, a heating element and a control unit; heating a gas to be enriched with the anesthetic, the gas coming from a gas source via the gas inlet; and feeding the heated gas to the evaporation chamber, in which the anesthetic is dispensed into the gas, and in which the gas enriched with the anesthetic is fed to a patient port via the gas outlet, the gas to be enriched with the anesthetic being heated before the gas reaches the evaporation chamber such that a partial quantity of the liquid anesthetic is added in the evaporation chamber is evaporated, the gas to be enriched with the anesthetic is heated as a first function of one of: - a desired concentration of the anesthetic, or an anesthetic volume flow in the gas stream leaving the evaporation chamber, or a the desired concentration of the anesthetic and of an the anesthetic volume flow in the gas stream leaving the evaporation chamber; and as a second function of one of: - at least one status parameter of the gas to be enriched with the anesthetic, or the gas at least partially enriched with the anesthetic, or the at least one status parameter of the gas to be enriched with the anesthetic and of the gas at least partially enriched with the anesthetic” as recited in claim 49, nor a device including “a gas inlet configured to receive fresh gas; a heating element receiving fresh gas from said gas inlet; an evaporation chamber receiving the heated fresh gas from said heating element, said evaporation chamber having a tank for liquid anesthetic and having an evaporation area configured to evaporate at least partially the liquid anesthetic; a gas outlet; a controller connected to said heating element to selectively evaporate a portion of the liquid anesthetic in said tank, said tank holding an amount of liquid anesthetic exceeding an amount needed by the patient, said controller controlling a concentration of anesthetic in the anesthetic enriched gas by actuating said heating element, the portion evaporated under control of the controller being selected to correspond to a desired concentration of anesthetic to be delivered to the patient” as recited in claim 54.
The closest prior art of record is Falb (DE 41 05 858 A1, see previously attached translation) in view of Blomberg (US 2011/0000488 A1).
While Falb does disclose a device for dispensing an anesthetic into a gas stream (anesthetic vaporizer) (translation para. [0001]) comprising a gas inlet (fresh gas line 3) (Figs. 1-2; translation para. [0017]); a gas source (fresh gas line 3 is fed by a fresh gas source) (Figs. 1-2; translation para. [0017]); a heating element receiving fresh gas from said gas inlet (fresh gas from fresh gas line 3 heated by heater 9) (Figs. 1-2; translation para. [0017] at section 368); an evaporation chamber (evaporation chamber 2) (Figs. 1-2; translation para. [0017]) receiving the heated fresh gas from said heating element (fresh gas heated by heater 9 flows to chamber 2) (Figs. 1-2; translation para. [0017]), said evaporation chamber having a tank for liquid anesthetic (walls of evaporation chamber 2 contain the liquid anesthetic) (Figs. 1-2; translation para. [0018]) and having an evaporation area configured to evaporate at least partially the liquid anesthetic  (hollow space in evaporation chamber 2 through which the fluid flows and where the anesthetic evaporates) (Figs. 1-2; translation para. [0018]); a gas outlet (outlet 8) (Figs. 1-2; translation para. [0017]); and controlling a concentration of anesthetic in the anesthetic enriched gas by actuating said heating element (the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements) (Figs 1-2; translation paras. [0007], [0018]), a first function of a required desired concentration of the anesthetic in the gas after leaving the 15evaporation chamber (the fresh gas is heated by heater 9 depending upon the desired concentration of anesthetic to be delivered to a patient; the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements) (Figs 1-2; translation paras. [0007], [0018]); a second function of at least one status parameter of the gas to be enriched with the anesthetic (the amount of fresh gas supplied is used to determine the desired anesthetic concentration; alternatively, the temperature of the fresh gas needs to be correspondingly high to the boiling point of the anesthetic in order to evaporate the anesthetic) (translation paras. [0007], [0018]), Falb does not explicitly describe having a controller (although Falb would have to have a controller, as the temperature of the fresh gas induced by heater 9 can be changed depending on requirements, there would have to be a controller capable of performing this change, see Falb Figs. 1-2 and translation paras. [0007], [0018]), and Falb does not disclose the controller is configured to selectively evaporate a partial amount of anesthetic from the anesthetic in said tank, the tank holding an amount of liquid anesthetic exceeding an amount needed by the patient. In contrast, Falb instead discloses all of the liquid anesthetic in the tank would be evaporated by the heated fresh air for the desired concentration (Falb, translation paras. [0007], [0018]).
While Blomberg does teach having a controller (ventilation control system 56, including anesthetic control unit 64) (Blomberg; Fig. 1; paras. [0062], [0064], [0078]), Blomberg does not teach all of the components of the independent claims. 
Since none of the prior art references of record alone or in combination disclose
all the limitations of the applicant's independent claims 25, 38, 49, and 54 and since the prior art of record does not teach and render obvious of the controller configured to selectively evaporate a partial amount of anesthetic from the anesthetic in said tank, the tank holding an amount of liquid anesthetic exceeding an amount needed by the patient, thus claims 25, 29-31, 38-47, and 49-54 read over the prior art of record and the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785